Illinois Official Reports

                                        Appellate Court



                            People v. Jones, 2015 IL App (2d) 120717



Appellate Court           THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                   OMARRIAN T. JONES, Defendant-Appellant.



District & No.            Second District
                          Docket No. 2-12-0717



Filed                     February 3, 2015
Rehearing denied          March 3, 2015


Held                       On appeal from defendant’s convictions for 12 counts of first-degree
(Note: This syllabus murder, attempted first-degree murder, 4 counts of home invasion,
constitutes no part of the and residential burglary, the appellate court rejected defendant’s
opinion of the court but contentions that the trial court erred in denying his request for a
has been prepared by the six-person jury, that the State’s peremptory challenge of a potential
Reporter of Decisions African-American juror deprived defendant of a fair trial, and that his
for the convenience of right to proceed pro se was violated and the court affirmed his
the reader.)               contention that the one-act, one-crime rule required the vacation of all
                           but 2 of his first-degee murder convictions, all but 1 of his convictions
                           for home invasion and the residential burglary conviction.



Decision Under            Appeal from the Circuit Court of Winnebago County, No.
Review                    09-CF-2703; the Hon. Ronald J. White, Judge, presiding.




Judgment                  Affirmed in part and vacated in part.
     Counsel on               Michael J. Pelletier, Thomas A. Lilien, and Jack Hildebrand, all of
     Appeal                   State Appellate Defender’s Office, of Elgin, for appellant.

                              Joseph P. Bruscato, State’s Attorney, of Rockford (Lawrence M.
                              Bauer and David A. Bernhard, both of State’s Attorneys Appellate
                              Prosecutor’s Office, of counsel), for the People.



     Panel                    PRESIDING JUSTICE SCHOSTOK delivered the judgment of the
                              court, with opinion.
                              Justices Hutchinson and Burke concurred in the judgment and
                              opinion.


                                               OPINION

¶1          Following a jury trial, the defendant, Omarrian T. Jones, was convicted of 12 counts of
       first-degree murder (720 ILCS 5/9-1(a)(1), (a)(3) (West 2008)), attempted first-degree
       murder (720 ILCS 5/8-4(a), 9-1(a)(1) (West 2008)), 4 counts of home invasion (720 ILCS
       5/12-11(a)(1) (West 2008)), and residential burglary (720 ILCS 5/19-3 (West 2008)). He was
       sentenced to natural life imprisonment for the murder convictions, 30 years for the attempted
       murder conviction, 30 years for the home invasion convictions, and 15 years for the
       residential burglary conviction. On appeal, the defendant argues that: (1) the trial court erred
       in denying his request for a six-person jury; (2) he was deprived of a fair trial where the
       State’s reasons for peremptorily excluding an African-American potential juror were
       inadequate and pretextual; (3) the trial court violated his right to self-representation; and (4)
       under one-act, one-crime principles, this court should vacate all but two of his convictions of
       murder, all but one of his convictions of home invasion, and his conviction of residential
       burglary. We affirm in part and vacate in part.

¶2                                          BACKGROUND
¶3          On August 26, 2009, the defendant was charged by indictment with 60 offenses for the
       first-degree murders of Reynato and Leticia Cardino (720 ILCS 5/9-1(a)(1), (a)(3) (West
       2008)), the attempted first-degree murder of their son, Reyle Cardino (720 ILCS 5/8-4(a),
       9-1(a)(1) (West 2008)), home invasion (720 ILCS 5/12-11(a)(1) (West 2008)), and
       residential burglary (720 ILCS 5/19-3 (West 2008)). The charges alleged that, on July 8,
       2009, the defendant entered the Cardinos’ home with the intent to commit a burglary. While
       in the home, he killed Reynato and Leticia with a hammer and he attempted to kill Reyle.
¶4          Three weeks before the trial started, the defendant requested to proceed pro se. The trial
       court admonished the defendant that, if he waived his right to counsel, the court was “going
       to proceed to trial and you won’t be able to go back in the middle of trial and ask for a
       lawyer.” The trial court then continued the proceedings for a day to allow the defendant to



                                                   -2-
       discuss the matter with his counsel. On the following day, the defendant decided not to waive
       his right to counsel.
¶5         Shortly before jury selection, the defendant requested a six-person jury. The trial court
       denied the defendant’s request, explaining that the supreme court rules required 12-person
       juries.
¶6         During voir dire, the first African-American venireperson to be questioned, Gwendolyn
       Barnett, stated that her husband was the pastor of Christian Faith Community Church, an
       “independent” church, and that she was active in the church. Barnett stated that she did not
       have any moral, religious, or philosophical reasons why she could not sit as a juror and that
       she would not have any hesitation in signing a guilty verdict. The prosecutor then asked
       Barnett if her church was of “a particular religion.” Defense counsel objected, and the trial
       court sustained the objection. The State then, in open court, exercised a peremptory challenge
       and excused Barnett.
¶7         In chambers, defense counsel raised a challenge pursuant to Batson v. Kentucky, 476 U.S.
       79 (1986), and argued that the only difference between Barnett and the other jurors whom the
       State had already accepted was her race. The trial court found that the defendant (who is
       African-American) had established a prima facie case of purposeful discrimination. The
       prosecution responded that, because Barnett had stated that her church was
       “nondenominational,” it wanted to ask her about her “faith, her affiliation with other
       churches.” Further, because the trial court had sustained defense counsel’s objection to the
       prosecutor’s question, the prosecutor excused Barnett because she did “not know[ ] what her
       answers would be.” Defense counsel responded that the State should go ahead and ask
       Barnett those questions. The prosecution answered that, because it had already excused
       Barnett in open court, Barnett would be prejudiced against the State if the prosecution
       withdrew its peremptory challenge and began questioning her again. The trial court
       determined that there had not been a Batson violation. The trial court explained that the State
       had brought out that Barnett was deeply rooted in her religion, and “if that’s something the
       State wishes to exercise a challenge for that reason and not racial, that’s their choice.”
¶8         Caitlin LaChance, a white person who sat on the jury, stated during voir dire that she
       volunteered weekly at a soup kitchen and performed charity work with her church. She
       worked with Habitat for Humanity, was the assistant coordinator of the after-school program
       at her church, and went on “mission trips.”
¶9         At trial, Reyle testified that, on the evening of July 8, 2009, he walked into his parents’
       kitchen. He saw the defendant, whom he had never seen before. The defendant told him,
       “You’re dead.” He then began fighting with the defendant and tumbled down the basement
       stairs. The defendant choked him, punched him, and threw objects at his face. While on the
       basement floor, he saw the defendant go up the stairs to the kitchen. The defendant then came
       back downstairs and pushed him over as he tried to stand up. The defendant then left the
       house. Reyle then went upstairs and out the front door. He had a neighbor summon the
       police.
¶ 10       Police officers discovered the bodies of Reynato and Leticia in a bathtub. A forensic
       pathologist determined that each had died due to multiple blunt force traumas to the head.
       Their injuries were consistent with being struck by a hammer.
¶ 11       The police found rubber gloves on the kitchen floor of the victims’ home. A hammer was
       found in the sink of the bathroom where the bodies were found. A ski mask, purple shirt, and

                                                  -3-
       hooded sweatshirt were found in the basement. The defendant’s DNA was found on the ski
       mask and the right-hand rubber glove. A bite mark on Reyle’s shoulder tested positive for the
       defendant’s DNA.
¶ 12        The defendant testified that he lived a few blocks from the Cardinos and that he decided
       to burglarize it. He snuck into the house while people were still there. He hid in the
       basement. After everyone left the house, he went through each room of the house looking for
       items to steal. While he was in the master bedroom, he heard someone coming into the
       house, so he went back down into the basement. While in the basement, he heard someone
       attack the Cardinos. He went up the basement stairs, peered around the corner, and saw a
       man beating Leticia with a metal object. The defendant retreated to the basement. Later, he
       went back upstairs and was attacked by someone who placed a chokehold on him. He lost
       consciousness.
¶ 13        After regaining consciousness, he heard the garage door opening. Reyle came into the
       house and asked him what he was doing there. The defendant responded: “They’re dead.”
       Reyle grabbed a knife and swiped at him. They struggled and fell down the basement stairs.
       They continued to struggle in the basement. The defendant threw an object at Reyle’s face,
       which caused Reyle to fall to the ground. Thereafter, the defendant left the house. He was
       able to hide from the police for several days before being arrested.
¶ 14        At the close of the trial, the jury found the defendant guilty of first-degree murder,
       attempted murder, home invasion, and residential burglary. Following the denial of his
       posttrial motion, the trial court sentenced the defendant to natural life imprisonment for
       first-degree murder and an additional 60 years for attempted murder, home invasion, and
       residential burglary. The defendant thereafter filed a timely notice of appeal.

¶ 15                                             ANALYSIS
¶ 16        The defendant’s first contention on appeal is that he was deprived of a fair trial due to the
       trial court’s failure to consider his request for a six-person jury. The right to a jury trial in a
       criminal case is guaranteed by both the federal and the state constitutions. U.S. Const.,
       amend. VI; Ill. Const. 1970, art. I, § 13; People ex rel. Birkett v. Dockery, 235 Ill. 2d 73,
       80-81 (2009). This constitutional right is codified in section 115-1 of the Code of Criminal
       Procedure of 1963 (the Code) (725 ILCS 5/115-1 (West 2008)). Section 115-4(b) of the Code
       provides that “[t]he jury shall consist of 12 members.” 725 ILCS 5/115-4(b) (West 2008).
       However, because a defendant can waive his entire right to a trial by jury, he can also waive
       his right to a jury composed of 12 members and proceed with fewer than 12. Dockery, 235
       Ill. 2d at 78. If the defendant requests a jury of fewer than 12, the grant of that request lies
       within the sound discretion of the trial court. Id. at 80-81.
¶ 17        Where a trial court erroneously believes that it has no discretion in a matter, its failure to
       exercise discretion can itself constitute an abuse of discretion. People v. Chapman, 194 Ill. 2d
       186, 224 (2000). The effect of such a failure to exercise discretion must be assessed in the
       context of the entire proceeding. Id. Not every error is of such magnitude that a new trial is
       warranted. Id. at 224-25. In other terms, before a defendant is entitled to a new trial based on
       the trial court’s failure to exercise its discretion, the defendant must “prove that prejudice
       resulted from the trial court’s failure to exercise its discretion.” People v. Ware, 407 Ill. App.
       3d 315, 349 (2011) (citing Chapman, 194 Ill. 2d at 223).


                                                    -4-
¶ 18        Here, the defendant does not make any argument as to how he was prejudiced by the trial
       court’s failure to consider his request for a six-person jury. Indeed, since it is readily apparent
       that it would be more difficult for a group of 12 people to reach a unanimous verdict than it
       would for a group of 6 to reach such a verdict, the defendant’s ability to establish such
       prejudice would be dubious at best.1 Instead, relying on People v. Partee, 268 Ill. App. 3d
       857, 869 (1994), the defendant argues that he does not have to establish prejudice at all.
       However, as Partee precedes our supreme court’s decision in Chapman by six years, we find
       that Partee is not an accurate reflection of the current state of the law.
¶ 19        Alternatively, the defendant argues that prejudice should be presumed. The defendant
       contends that this case is analogous to People v. Matthews, 304 Ill. App. 3d 415 (1999). In
       Matthews, the court held: “[p]rejudice may be presumed where defendant was unaware of his
       right to a 12-person jury and neither agreed to nor acquiesced in a decision to waive the full
       number of jurors.” Id. at 419-20. The defendant’s argument is unpersuasive. The right to a
       12-person jury is a fundamental right that will be afforded a criminal defendant unless he
       specifically waives that right. There is no similar fundamental right to a six-person jury. If
       there were such a fundamental right, the trial court could never deny the defendant his
       request for a smaller jury. However, the trial court clearly has that ability. Dockery, 235 Ill.
       2d at 78. Accordingly, as set forth above, the defendant must establish prejudice in order to
       be entitled to reversal. As he does not, his argument as to this issue is without merit.
¶ 20        We next consider the defendant’s argument that he was deprived of a fair trial because
       the State’s reasons for peremptorily excluding the only African-American venireperson were
       inadequate and pretextual.
¶ 21        In Batson, 476 U.S. at 89-96, the United States Supreme Court held that the State violates
       the equal protection clause of the United States Constitution when it uses peremptory
       challenges to exclude members of a venire from jury service based upon their race. The
       Court set forth a three-part test to determine whether the State had committed such a
       violation. Id. at 96-98. “First, the defendant must make a prima facie showing that the
       prosecutor has exercised peremptory challenges on the basis of race.” People v. Easley, 192
       Ill. 2d 307, 323 (2000). “Second, if the defendant has made a prima facie showing, the
       burden then shifts to the State to provide a race-neutral explanation for excluding each
       venireperson in question.” Id. at 323-24. During the second step, “the trial court focuses on
       the facial validity of the prosecutor’s explanation. The explanation need not be persuasive, or
       even plausible.” (Emphasis in original.) Id. at 324. The defense may then rebut the
       prosecutor’s reasons as being pretextual. Id. “Third, the trial court *** weighs the evidence
       in light of the prima facie case, the prosecutor’s reasons for challenging the venireperson,
       and any rebuttal by defense counsel” to “determine whether the defendant has met his or her
       burden of proving purposeful discrimination.” Id.

           1
            In a recent Chicago Tribune editorial, the newspaper editors commented on the benefits of a
       12-person jury in comparison to a 6-person jury. The editors opined:
                “Larger juries are more diverse, which means they’re more likely to reflect the views of the
           broader community. The quality of their deliberations is higher–they have better collective recall of
           the testimony, and the debate is more rigorous. With more voices, it’s less likely that a single juror
           will dominate the discussion and more likely that a dissenting juror will have an ally.” Editorial,
           Payday for Lawyers, Chi. Trib., Dec. 15, 2014, § 1, at 16.

                                                       -5-
¶ 22       The exclusion of even one prospective juror based on race is unconstitutional and
       requires reversal of a conviction. People v. Britt, 265 Ill. App. 3d 129, 133 (1994). A
       reviewing court should not overturn a trial court’s finding on the issue of discriminatory
       intent in the prosecution’s use of peremptory challenges unless it is convinced that the trial
       court’s determination was clearly erroneous. People v. Champs, 273 Ill. App. 3d 502, 506
       (1995). Because discriminatory intent is a matter of fact and a question of credibility, the trial
       court’s findings are afforded great deference on review. People v. Martinez, 297 Ill. App. 3d
       328, 339 (1998). However, reviewing courts must attempt to make a meaningful assessment
       of the State’s reasons for challenging venirepersons if Batson is to be followed in practice
       and not just in theory. Id.
¶ 23       Here, we cannot say that the trial court’s determination that the State did not commit a
       Batson violation was clearly erroneous. After the trial court found that the defendant had
       presented a prima facie case that the State had exercised a peremptory challenge on the basis
       of race, the trial court directed the State to respond. The State explained that it wanted to
       question Barnett about her “faith.” However, after the trial court sustained defense counsel’s
       objection to its question regarding whether Barnett’s church was of a “particular religion,” it
       did not believe that it could ask that question. The State therefore decided to exercise a
       peremptory challenge because it did not know what Barnett’s answer would be. The trial
       court accepted the State’s explanation that its reason for wanting to exclude Barnett was not
       based on racial grounds, and therefore there had not been a Batson violation.
¶ 24       The defendant argues that the trial court’s decision was clearly erroneous because it was
       based on error that the State introduced into the proceedings. Specifically, the defendant
       contends that the trial court never precluded the State from asking whether Barnett was
       affiliated with any particular religious group. The defendant also points out that the State was
       the party that chose to excuse Barnett in open court. He concludes that it therefore should not
       be allowed to complain that Barnett would have been prejudiced against the State because the
       State chose to excuse her in open court. Cf. People v. Coleman, 307 Ill. App. 3d 930, 936
       (1999) (law generally does not allow a person to take advantage of his own wrong).
¶ 25       It is clear that the State made a mistake in its questioning of Barnett. The State could have
       questioned Barnett in a way that would have elicited whether she was affiliated with any
       particular religious group, but it did not. The State also compounded its mistake by
       immediately excusing Barnett from the jury pool before discussing the matter with the trial
       court in chambers. However, Batson does not require that the State be perfect in its
       conducting of voir dire. Rather, Batson requires that the trial court assess whether any
       mistake that the State made was accidental or was intentionally committed to mask a
       discriminatory motive. Martinez, 297 Ill. App. 3d at 339. Such a determination necessarily
       requires that the trial court assess the prosecutor’s credibility. Id. Here, the trial court
       implicitly found that the prosecutor’s mistakes were accidental and thus not a Batson
       violation. We cannot say that the trial court’s determination was clearly erroneous.
¶ 26       We also reject the defendant’s argument that the State’s treatment of Barnett was clearly
       pretextual in light of the way it questioned a white prospective juror on the level of her
       religious involvement. Although that juror, LaChance, testified that she was active in her
       church and did missionary work, the State made no inquiry as to her church’s denominations
       or affiliations. Since the State claimed that it was vitally important that it ask Barnett about


                                                   -6-
       her religious affiliations, but it did not even attempt to question LaChance about such things,
       the defendant insists that the State’s reason for rejecting Barnett was pretextual.
¶ 27        In rejecting a similar argument, our supreme court stated:
                “The State’s purposeful discrimination is not automatically established by the mere
                coincidence that an excluded juror shared a characteristic with a juror who was not
                challenged. The excluded juror may possess an additional trait that caused the State to
                find him unacceptable, while the juror who was not challenged may possess an
                additional characteristic that prompted the State to find him acceptable to serve as a
                juror. [Citation.] ‘A peremptory challenge is based on a combination of traits, and a
                juror possessing an unfavorable trait may be accepted while another juror possessing
                that same negative trait, but also possessing other negative traits, may be challenged.’
                [Citation.]” People v. Wiley, 165 Ill. 2d 259, 282-83 (1995).
¶ 28        Here, the State argues that the difference in its questioning of Barnett and LaChance was
       that it was able to ask LaChance all the questions that it wanted to, while the trial court
       curtailed its questioning of Barnett. As noted above, the State erred in determining that the
       trial court’s sustaining of an objection pertaining to Barnett’s church prevented it from asking
       Barnett about her religious affiliations. However, the trial court essentially found that the
       State made an innocent mistake when it determined that it could not ask Barnett any further
       related questions. Thus, the trial court could determine that the State’s basis for exercising a
       peremptory challenge against Barnett was not an improper pretext. This is all that Batson
       requires. Batson does not mandate that every potential juror be questioned identically. Wiley,
       165 Ill. 2d at 282-83.
¶ 29        We also reject the defendant’s argument that the trial court improperly advocated on
       behalf of the State in determining whether the State had committed a Batson violation. The
       defendant points out that the trial court explained to the parties that the State was excusing
       Barnett because she was deeply religious and could not be fair “because of those religious
       issues.” The defendant complains that the State never actually made that argument. The
       defendant therefore insists that the trial court, by advancing an argument that the prosecution
       never made, abandoned its role as a neutral arbiter and deprived him of a fair trial. See
       People v. Jackson, 409 Ill. App. 3d 631, 647 (2011) (trial court abuses its discretion when it
       adopts the role of advocate for one of the parties).
¶ 30        We believe that the defendant’s argument misstates the record. In explaining why it was
       exercising a peremptory challenge against Barnett, the State explained:
                    “For the record, our concerns were not of her race anyway whatsoever. It was
                with regards to her religious convictions, which, quite frankly, we were not allowed
                to go into. And we did not want to risk what some of those religious convictions
                might lead her to do in this particular situation.”
       The State additionally stated:
                “We wanted to inquire of her regarding her faith, her affiliation with other churches.
                We do know that some individuals have certain religious convictions that have to be
                fleshed out to determine whether or not they will in fact, deliberate and be able to
                sign a guilty verdict. And that was the line of questioning that we were prohibited
                from going into. Therefore, not knowing what her answers would be, we exercised a
                peremptory challenge to this juror.”


                                                   -7-
       The State later expounded:
                   “Judge, there were things that [Barnett] said. She said several things. She said in
               my spare time I like to read the Bible. She said a lot of things that *** we weren’t
               able to go further. Her husband is a minister. She’s very involved in the church. That
               certainly gave us reason to go into that area.”
¶ 31       The State’s comments demonstrate that, because it believed that it could not fully delve
       into Barnett’s religious convictions, it was concerned that those convictions would prevent
       her from being a fair and impartial juror. The trial court’s characterization of the State’s
       objection to Barnett as being based on “religious issues” was therefore accurate. As the trial
       court’s comments reflect arguments actually made by the State, the trial court’s comments do
       not indicate that it was in any way advocating for the State.
¶ 32       We next address the defendant’s argument that he was deprived of his right to
       self-representation. Specifically, the defendant argues that the trial court improperly
       admonished him that if he waived his right to counsel he would not be able to request the
       reappointment of counsel during trial. The defendant contends that the trial court’s improper
       admonishment intimidated him into forgoing his constitutional right to represent himself, and
       thus he is entitled to a new trial.
¶ 33       A defendant has a constitutional right to represent himself. Faretta v. California, 422
       U.S. 806, 813-14 (1975); People v. Burton, 184 Ill. 2d 1, 21 (1998). In order to represent
       himself, a defendant must knowingly and intelligently relinquish his right to counsel. Faretta,
       422 U.S. at 835; Burton, 184 Ill. 2d at 21. It is “well settled” that a waiver of counsel must be
       clear and unequivocal, not ambiguous. People v. Baez, 241 Ill. 2d 44, 116 (2011). A
       defendant waives his right to self-representation unless he articulately and unmistakably
       demands to proceed pro se. Id. The purposes of requiring that a defendant make an
       unequivocal request to waive counsel are to: “(1) prevent the defendant from appealing the
       denial of his right to self-representation or the denial of his right to counsel, and (2) prevent
       the defendant from manipulating or abusing the system by going back and forth between his
       request for counsel and his wish to proceed pro se.” People v. Mayo, 198 Ill. 2d 530, 538
       (2002).
¶ 34       In determining whether a defendant’s statement is clear and unequivocal, a court must
       determine whether the defendant truly desires to represent himself and has definitively
       invoked his right of self-representation. Burton, 184 Ill. 2d at 22. Courts must “indulge in
       every reasonable presumption against waiver” of the right to counsel. Brewer v. Williams,
       430 U.S. 387, 404 (1977); Burton, 184 Ill. 2d at 23. The determination of whether there has
       been a knowing and intelligent waiver of the right to counsel must depend, in each case, upon
       the particular facts and circumstances of that case, including the background, experience, and
       conduct of the accused. People v. Lego, 168 Ill. 2d 561, 565 (1995). We review a trial court’s
       determination for an abuse of discretion. Baez, 241 Ill. 2d at 116.
¶ 35       Although a court may consider a defendant’s decision to represent himself unwise, if his
       decision is freely, knowingly, and intelligently made, it must be accepted. Id. However,
       “[a]lthough a defendant need not possess the skill and experience of a lawyer in order to
       choose self-representation competently and intelligently, he should be made aware of the
       dangers and disadvantages of self-representation, so that the record will establish that he
       knows what he is doing and his choice is made with eyes open.” (Internal quotation marks
       omitted.) Lego, 168 Ill. 2d at 564 (quoting Faretta, 422 U.S. at 835, quoting Adams v. United

                                                   -8-
       States ex rel. McCann, 317 U.S. 269, 279 (1942)). The requirement of a knowing and
       intelligent choice calls for nothing less than a full awareness of both the nature of the right
       being abandoned and the consequences of the decision to abandon it. Baez, 241 Ill. 2d at 117.
       Even if a defendant gives some indication that he wants to proceed pro se, he may later
       acquiesce in representation by counsel. Id.
¶ 36       Once a defendant is granted the right to proceed pro se, he does not have an unequivocal
       right to revoke his pro se status. See People v. Pratt, 391 Ill. App. 3d 45, 56-57 (2009).
       Rather, this is a matter resting in the trial court’s discretion. Id. at 57. Particularly, the trial
       court is not obligated to allow the defendant to revoke his pro se status if it believes that the
       defendant is trying to do so to delay the trial proceedings. Id.
¶ 37       We do not believe that the trial court improperly admonished the defendant that, if he
       waived his right to counsel, he would not be able to have counsel reappointed in the middle
       of trial. The trial court’s admonishment essentially informed the defendant that, if he opted to
       proceed pro se, the trial court would not allow him to switch during the trial and be
       represented by an attorney and thereby delay the trial proceedings. Such a warning was not
       improper. See id.
¶ 38       Moreover, even if the trial court’s admonishment was improper, we do not believe that it
       intimidated the defendant into forgoing his right to self-representation. On April 2, 2012,
       defense counsel informed the trial court that, while he was standing there reporting on
       preliminary matters, the defendant had stated that he wished to proceed pro se. The following
       colloquy then occurred between the trial court and the defendant:
                    “THE COURT: Is this something that just came up in your mind, and do you
                think you need more time to talk with [your attorneys] regarding your representation
                of yourself?
                    THE DEFENDANT: You’re a wise man. What would you suggest, Your Honor?
                    THE COURT: I can’t suggest anything, Omarrian. You have to make that
                decision. You have a right under the United States Constitution and the Illinois
                Constitution to represent yourself if you wish. If after asking you a number of
                questions and after going over the nature of the charges and the possible penalties and
                what’s involved here, if you wish and I enter a finding that you knowingly and
                intelligently waive a right to an attorney, and I believe you have an educational
                background and the knowledge to proceed on your own behalf, I would allow you to
                represent yourself. This is serious. You’re looking at natural life. Do you understand
                that?
                    THE DEFENDANT: Your Honor, yes.
                    THE COURT: Do you think you need a short period of time to speak [with your
                attorneys] to see if you can get this issue resolved before you ask this Court for me to
                order that you can represent yourself? Because once I order if I do find that you’re
                competent to represent yourself and that you knowingly and intelligently have waived
                your right to an attorney, then at that point there–
                    THE DEFENDANT: I may do that?
                    THE COURT: –we’re going to proceed to trial and you won’t be able to go back
                in the middle of trial and ask for a lawyer. Do you understand that?
                    THE DEFENDANT: I understand your stipulation.”

                                                    -9-
¶ 39       Thereafter, the trial court continued the proceeding to allow the defendant to confer with
       his attorneys as to whether to proceed pro se. On the following day, the defendant informed
       the trial court that he did not wish to proceed pro se.
¶ 40       The above portion of the record demonstrates that the defendant did not express a clear
       and unequivocal desire to proceed pro se. Rather, the record indicates that the defendant had
       only recently considered proceeding pro se and had not even discussed the matter with his
       counsel. The trial court therefore properly allowed the defendant additional time to confer
       with his attorneys. Cf. People v. Johnson, 262 Ill. App. 3d 781, 795 (1994) (trial court did not
       improperly persuade witness not to testify where he gave witness additional time to decide
       whether to testify as well as to consult with counsel). As such, the record does not support
       the defendant’s contention that the trial court intimidated him into forgoing his right to
       represent himself.
¶ 41       The defendant’s final contention on appeal is that, under one-act, one-crime principles,
       this court should vacate all but two of his convictions of murder, all but one of his
       convictions of home invasion, and his conviction of residential burglary. The State confesses
       error on this point.
¶ 42       We agree that the trial court erred when it convicted and sentenced the defendant for 12
       counts of first-degree murder. Because two individuals were murdered, the defendant can be
       convicted of only two murders. People v. McLaurin, 184 Ill. 2d 58, 104 (1998). We therefore
       vacate all of the defendant’s murder convictions except count XVII (intentional murder of
       Reynato) and count XIX (intentional murder of Leticia). Further, because the counts of home
       invasion were all based on the defendant’s single entry into the Cardinos’ home, only one
       conviction of home invasion can stand. People v. Cole, 172 Ill. 2d 85, 102 (1996). We
       therefore vacate all of the defendant’s convictions of home invasion except for count LIII.
       Finally, because the defendant’s convictions of residential burglary and home invasion were
       based on the same conduct, we must vacate the conviction of residential burglary. McLaurin,
       184 Ill. 2d at 106.

¶ 43                                         CONCLUSION
¶ 44       For the foregoing reasons, the judgment of the circuit court of Winnebago County is
       affirmed in part and vacated in part.

¶ 45      Affirmed in part and vacated in part.




                                                  - 10 -